Citation Nr: 0736649	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-25 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Rommel N. Carino, Attorney



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased 
individual who had service with the New Philippine Scouts 
from September 1946 until April 1947 and who died on December 
[redacted], 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  At the time of the decedent's death, he was not in 
receipt of service connection for any disability.

2.  The decedent died in December 2002, due to 
cardiorespiratory arrest, with an antecedent cause of 
pulmonary emphysema and an underlying cause of chronic 
obstructive pulmonary disease.  

3.  A service-connected disability was neither the principal 
nor a contributory cause of the decedent's death and there is 
no competent medical evidence showing that the decedent's 
death is otherwise related to service.

4.  There were no benefits due and unpaid to the decedent at 
the time of his death.

5. The National Personnel Records Center (NPRC) has certified 
that the decedent had recognized service from September 1946 
until April 1947 with the New Philippine Scouts.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of death 
have not been met. 38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.312 (2007).

2.  The criteria for payment of accrued benefits have not 
been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.1000 (2007).

3.  The requirements for nonservice-connected death pension 
benefits have not been met. 38 U.S.C.A. §§ 107, 1521, 1541, 
1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.24, 3.40, 3.41, 
3.102, 3.271, 3.272, 3.274 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  This duty is 
heightened in a case, such as this one, where records in the 
control of the VA are unavailable due to no fault of the 
claimant. Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  In 
such circumstances, VA is to advise the appellant of their 
right to submit alternate sources of evidence to support 
their claims. Id.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2004 and November 2006 that 
fully addressed all notice elements for a DIC claim.  
Furthermore, the March 2004 letter advised the appellant that 
the service medical records may have been destroyed in the 
1973 fire at the National Personnel Records Center in St. 
Louis.  As such, the RO stressed the importance of completing 
the attached form and providing as much information as 
possible.

Concerning the appellant's claim for accrued benefits, VCAA 
notice is not required as the issue involves a claim that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Concerning the issue of 
entitlement to death pension benefits, VCAA notice is not 
required because the issue presented involves a claim for 
nonservice-connected pension benefits where the claimant did 
not serve on active duty during a period of war.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted the death 
certificate, private hospital records and private medical 
certification statements. Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
The Merits of the Claim

The appellant seeks service connection for the cause of the 
decedent's death.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The benefit of the doubt rule provides that the appellant 
will prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
appellant prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the appellant's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310.  In order to do so, the evidence must establish that 
a service connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a).  The principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c).  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

A service connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

During his lifetime, the decedent was not in receipt of 
service connection for any condition.  The decedent's death 
certificate listed the cause of death as cardiorespiratory 
arrest, with an antecedent cause of pulmonary emphysema and 
an underlying cause of chronic obstructive pulmonary disease.  

As to direct service connection for the cause of the 
decedent's death, there is no evidence the decedent was 
treated for or diagnosed with cardiorespiratory arrest, 
pulmonary emphysema or chronic obstructive pulmonary disease 
during service.  While the complete service medical records 
are not available, the March 1947 examination completed in 
connection with the decedent's separation from service 
described the cardiovascular system and lungs as normal.  
Additionally, a chest x-ray performed at that time was 
negative.  Additionally, there is no competent medical 
evidence showing that the veteran was diagnosed as having a 
cardiovascular disease within one year of the veteran's 
discharge from service.  Thus, the veteran's cardiovascular 
disease cannot be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.

Also missing is competent medical evidence of a nexus between 
the veteran's cause of death and service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Although there are records and medical 
certifications documenting treatment for pulmonary emphysema 
and chronic obstructive pulmonary disease, these records do 
not link the conditions to service.  In fact, none of the 
medical evidence of record links any of the conditions noted 
on the death certificate to any event or incident during 
service.  Without evidence of a disease or injury during 
service and evidence of a nexus, there is no basis upon which 
service connection can be awarded.

The appellant, however, has not alleged the veteran had a 
cardiac or pulmonary condition during service.  Rather, the 
appellant's primary contention is that the decedent developed 
cardiorespiratory arrest, pulmonary emphysema and chronic 
obstructive pulmonary disease from being exposed to extreme 
temperatures during service.  She contends the extreme 
temperatures weakened the decedent's lungs and caused 
pyothorax which ultimately caused the cardiorespiratory 
arrest, emphysema and chronic obstructive pulmonary disease.  
No competent medical evidence has been submitted to support 
the appellant's contentions.  As a lay person, the appellant 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  Such 
competent medical evidence has not been submitted in the 
instant case.

While an October 1994 private medical certification reports a 
diagnosis of pyothorax approximately one week after the 
veteran's discharge in April 1947, this certification does 
not express an opinion as to the etiology of the pyothorax.  
Furthermore, pyothorax is not a condition specified in 
38 C.F.R. § 3.309 for which presumptive service connection is 
allowed.  

More significantly, even if the Board were to assume the 
pyothorax was caused by the decedent's exposure to extreme 
temperatures in service, there is no competent medical 
evidence linking the pyothorax to the cardiorespiratory 
arrest, pulmonary emphysema or chronic obstructive pulmonary 
disease which first manifested several years following the 
veteran's discharge from service.  The appellant indicates 
that the Merck Manual supports her contention.  The Court has 
held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion." Wallin v. West, 11 Vet. App. 509, 513 
(1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the decedent's 
service and the causes of his death.  The excerpts noted by 
the appellant are not regarded as helpful as not one of them 
applies the specific facts to this specific case. Sacks v. 
West, 11 Vet. App. 314, 317 (1998).

In sum, there is no evidence of cardiorespiratory arrest, 
pulmonary emphysema or chronic obstructive pulmonary disease 
during service, no evidence of a cardiovascular disease 
within one year of the veteran's service discharge and no 
evidence linking the causes of the veteran's death to 
service.  Consequently, service connection for the cause of 
the decedent's death is not warranted.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


Accrued Benefits

The decedent died in December 2002, and the appellant filed a 
claim for Dependency and Indemnity Compensation in December 
2003.  That application included a claim for accrued 
benefits.  A rating decision dated in May 2004 denied accrued 
benefits and explained to the appellant that accrued benefits 
were any money VA owed the veteran at the time of his death.  
The decision informed the appellant that the claim for 
accrued benefits could not be approved because the decedent 
did not have any pending claims at the time of his death. 

Under 38 U.S.C.A. § 5101(a), a specific claim and the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  Applications for accrued benefits 
are governed by 38 U.S.C.A. § 5121 which states, in relevant 
part, that periodic monthly benefits under laws administered 
by the Secretary to which an individual was entitled at death 
under existing ratings or decisions, or based on evidence in 
file at the date of death and due and unpaid for a specific 
period of time, two years in this case, shall, upon the death 
of such individual be paid to the veteran's spouse.  

There has been a significant statutory change regarding the 
payment of benefits accrued and unpaid at the time of a 
veteran's death.  In this regard, 38 U.S.C.A. § 5121(a) has 
been amended by repealing the 2-year limit on accrued 
benefits such that a veteran's survivor may receive the full 
amount of the award for accrued benefits. Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  However, Congress specifically stated that this 
provision applies to deaths occurring on or after the date of 
enactment of the Act, or December 16, 2003.  Because the 
decedent's death predates that date, this recent statutory 
amendment is not applicable to the instant appeal.

The United States Court of Appeals for the Federal Circuit 
has held that reading 38 U.S.C.A. §§ 5101 and 5121 together 
compels a conclusion that, in order for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  In Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
the Federal Circuit held that a surviving spouse's accrued 
benefits claim was derivative of the veteran's claim.  In 
other words, as a consequence of the derivative nature of the 
surviving spouse's claim, if the veteran had no claim pending 
at the time of his death, the surviving spouse has no claim 
upon which to derive her own application.  Id.

A review of the record discloses that no accrued benefits 
were due and unpaid to the decedent at the time of his death.  
Rather, the decedent filed 2 claims during his lifetime: (1) 
a claim for service connection for asthma and a heart 
condition which was filed in May 1994 and denied in a July 
1994 rating decision and (2) a claim for service connection 
for pyothorax, status post thoracentesis, filed in March 1995 
and denied by the RO in a March 1995 rating decision.  
Significantly, both rating decisions denied the benefits 
sought and the veteran did not appeal these decisions.  
Therefore, no benefits were owed to the decedent based upon 
those rating decisions.  No further claim was filed by the 
decedent during his lifetime.  Nor has the appellant 
contended that the decedent had a claim pending at the time 
of his death.  Accordingly, the Board concludes that 
entitlement to accrued benefits has not been demonstrated.

Death Pension

Pension is payable to a surviving spouse of a veteran of a 
period of war who meets service requirements or at the time 
of death was receiving (or entitled to receive) compensation 
or retirement pay for service-connected disability. 
38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic 
entitlement exists if (i) the veteran served for ninety days 
or more during a period of war; or (ii) was, at the time of 
death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274 and has an annual income not in excess of 
the maximum annual pension rate specified in 38 C.F.R. §  
3.23 and 3.24. See 38 U.S.C.A. § 101(9), 1521(j), 1541(a); 
38 C.F.R. § 3.3(b)(4).

A threshold requirement for death pension is that a veteran 
served in the active military, naval or air service. 
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(3).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. 
§ 3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components. 38 C.F.R. § 3.1(a).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service of persons 
enlisted under section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 is included for compensation and 
dependency and indemnity compensation, but not for pension 
benefits.  Id.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of section 14 of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  38 C.F.R. § 3.40(b). 

The National Personnel Records Center confirmed that the 
decedent served with the New Philippine Scouts from September 
1946 until April 1947.  The appellant does not contend 
otherwise and service department determinations are binding 
on VA for purposes of establishing service in the United 
States Armed Forces. See 38 C.F.R. § 3.203; Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994).  Therefore, the decedent 
does not have the requisite active service for pension 
benefits.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis. See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992).  Accordingly, nonservice-connected death 
pension benefits are denied.




ORDER

Service connection for cause of death is denied.

Entitlement to accrued benefits is denied.

Nonservice-connected death pension benefits are denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


